— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demakos, J.), rendered April 12, 1983, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court did not err in refusing the jury’s request that the summation of the defense counsel be reread, since the *655content of counsel’s summation is not evidence (see, People v Jones, 106 AD2d 585; United States v Guanti, 421 F2d 792, 801, cert denied sub nom. Romano v United States, 400 US 832). The defendant’s remaining contentions have been reviewed and are without merit. Rubin, Lawrence and Kooper, JJ., concur.